Citation Nr: 0936744	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  05-18 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for back and hip 
disability, claimed as back pain.

2.  Entitlement to service connection for a skin disorder, to 
include as due to Agent Orange exposure. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1963 to April 
1967.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a September 2004 rating decision in which the RO inter 
alia, denied the Veteran's claims for service connection for 
back and hip disability, claimed as back pain, and for a skin 
disorder, to include as due to Agent Orange exposure.  In 
October 2004, the Veteran filed a notice of disagreement 
(NOD).  A statement of the case (SOC) was issued in January 
2005, and the Veteran filed a substantive appeal (via a VA 
Form 9, Appeal to the Board of Veterans' Appeals) in March 
2005. 

In July 2007, the Board remanded these matters to the RO (via 
the Appeals Management Center (AMC) in Washington, DC) for 
additional development.  After accomplishing further action, 
in April 2009, the AMC issued a supplemental statement of the 
case (SSOC) reflecting the continued denial of the claims.

The Board's decision addressing the claim for service 
connection for a skin disorder, to include as due to Agent 
Orange exposure, is set forth below.  The matter of service 
connection for back and hip disability, claimed as back pain, 
is addressed in the remand following the order; this matter 
is, again, being remanded to the RO via the AMC, for further 
action.  VA will notify the Veteran when further action, on 
his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim herein decided have been accomplished.

2.  While the Veteran served in Vietnam during the Vietnam 
era, and is, thus, presumed to have been exposed to 
herbicides (to include Agent Orange) during service, there is 
no medical evidence that he has any of the enumerated skin 
disabilities recognized by VA as etiologically related to 
herbicide exposure.

3.  The only competent, probative opinion on the question of 
whether there exists a medical relationship, or nexus, 
between any current a skin disorder and service, to include 
any herbicide exposure therein, weighs against the claim. 


CONCLUSION OF LAW

The criteria for service connection for a skin disorder, to 
include as due to herbicide exposure, are not met.  38 
U.S.C.A. §§ 1110, 1116, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.  

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, a post-rating letter dated in August 2007 
provided notice to the Veteran regarding what information and 
evidence was needed to substantiate the claim for service 
connection, as well as what information and evidence must be 
submitted by the Veteran, and what information and evidence 
would be obtained by VA.  The letter also notified the 
Veteran that he could send VA information that pertains to 
his claim.  The letter also provided the Veteran with 
information pertaining to the assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations, consistent with 
Dingess/Hartman.  

After issuance of the August 2007 letter, and opportunity for 
the Veteran to respond, the April 2009 SSOC reflects 
readjudication of the claim.  Hence, the Veteran is not shown 
to be prejudiced by the timing of the aforementioned notice.  
See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the 
SOC or SSOC, is sufficient to cure a timing defect). 

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided.  Pertinent medical 
evidence associated with the claims file consists of service 
treatment records, VA treatment records, and the report of a 
September 2008 VA examination.  Also of record and considered 
in connection with the appeal are various written statements 
provided by the Veteran, and by his representative, on his 
behalf.   

In sum, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO/AMC, the 
Veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the claim herein decided, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error and affirming that the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.303 (2008).  Service connection may be granted for any 
disease diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Absent affirmative evidence to the contrary, there is now a 
presumption of exposure to herbicides (to include Agent 
Orange) for all veterans who served in Vietnam during the 
Vietnam Era.  See 38 U.S.C.A. § 1116(f) and 38 C.F.R. § 
3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent (to include 
Agent Orange) during active military, naval, or air service, 
the following diseases shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even if 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307(d) are also satisfied: chloracne or other 
acneform disease consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, chronic 
lymphocytic leukemia (CLL), Type 2 diabetes (also known as 
Type 2 diabetes mellitus or adult-onset diabetes), acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea), and soft-tissue carcinomas 
(other than osteosarcoma, Kaposi's sarcoma, or mesothelioma).  
38 C.F.R. § 3.309(e).  Thus, a presumption of service 
connection arises for a Vietnam veteran (presumed exposed to 
Agent Orange) who develops one of the aforementioned 
conditions.

VA has determined that there is no positive association 
between exposure to herbicides and any other condition for 
which it has not specifically been determined that a 
presumption of service connection is warranted.  See Notice, 
59 Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 57586- 
57589 (1996).

The record reflects that the Veteran served in the Republic 
of Vietnam, as his personal records reflect that he was in 
Vietnam from May 7, 1965 to April 24, 1966.  Thus, the 
Veteran is presumed to have been exposed to herbicides, to 
include Agent Orange.  See 38 C.F.R. § 3.307(a)(6)(iii). 

However, the claims file does not provide a basis for 
presumptive service connection for a skin disorder based on 
such presumed exposure.  In this regard, Records of post-
service VA treatment reflect findings of dyshydrotic 
dermatitis of the palms and soles of his feet.  The most 
recent diagnosis of skin disability, on VA examination in 
September 2008, was tinea pedis with dyshidrosis.  As noted 
by the VA examiner, the Veteran's diagnoses are not among the 
skin conditions for which presumptive service connection is 
available, and there is simply no medical evidence that the 
Veteran has been diagnosed with any of the enumerated skin 
disabilities recognized by VA as being etiologically related 
to herbicide exposure.  See 38 C.F.R. § 3.309(e).  Hence, 
presumptive service connection for a skin disorder, to 
include as due to Agent Orange exposure, is not warranted.

Notwithstanding the above, service connection for a 
disability claimed as due to herbicide exposure may be 
established by showing that a disorder resulting in 
disability or death was in fact causally linked to such 
exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 
(1997); Combee v. Brown, 34 F. 3d 1039, 1044 (Fed. Cir. 
1994), citing 38 U.S.C.A. § 1113(b) and 1116 and 38 C.F.R. § 
3.303.  
The Veteran has consistently reported that his skin disorder 
began in service and continued since his discharge from 
service.  Here, however, the record simply does not establish 
that there exists a medical relationship between the 
Veteran's current skin disorder and service, to include any 
presumed herbicide exposure therein.

Service treatment records reflect no complaints, findings, or 
diagnosis of any skin disorder, and clinical evaluation of 
the skin was normal on separation examination in April 1967.  

As noted, post service, the Veteran was treated for 
dermatitis.  During VA treatment in August 2000, the Veteran 
reported having a rash on the palms of his hands and sole of 
his feet for years. 

The Veteran underwent VA examination to obtain an opinion 
regarding the etiology of his claimed skin disorder in 
September 2008.  Included in the reported history was a 
notation that the Veteran had dermatitis of his hands and 
feet that began in 1965 or 1966 while he was in Vietnam.  The 
Veteran indicated that he had always had this condition since 
it began and was worsening over time.  The examiner noted 
that the Veteran had no hand dermatological disorder but had 
tinea pedis with dyshidrosis on the plantar surfaces of his 
feet.  The examiner noted that the Veteran's April 1967 
separation examination was negative for rashes, and opined 
tat the Veteran's skin condition was not related to Agent 
Orange exposure.  The examiner noted that tinea pedis and 
dyshidrosis were not among the conditions where presumptive 
service connection is granted as a result of exposure to 
Agent Orange.

As indicated, no skin disability was shown in service or for 
many years thereafter.  Indeed, the first documented 
complaints and diagnosis of a skin disability were in August 
2000 when the Veteran presented with complaints of having a 
rash on the palms of his hands and sole of his feet for 
years.  The Board points out that the passage of many years 
between discharge from active service and documentation of a 
claimed disability is a factor that tends to weigh against a 
claim for service connection.  See Maxson v. West, 12 Vet. 
App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  

Moreover, there is no competent evidence of medical nexus 
between any current skin disability and service.  In fact, 
the September 2008 VA examiner's opinion that the Veteran's 
skin conditions were not related to military service, to 
include Agent Orange exposure, constitutes the only medical 
opinion on the medical nexus question.  The Board accepts 
this opinion as probative, based as it was on examination of 
the Veteran and review of the claims file.  Significantly, 
neither the Veteran nor his representative has presented or 
identified any contrary medical opinion-one that, in fact, 
establishes a relationship between current skin disability 
and service, to include in- service herbicide exposure.

Regarding the latter point, the Board notes that the post-
service treatment records and report of VA examination 
reflect the Veteran's own reported history of his skin 
problems.  However, a health care provider's mere 
transcription of the medical history provided by the Veteran, 
without more, does not constitute a competent opinion of the 
medical nexus question.  See LeShore v. Brown, 8 Vet App. 
406, 409 (a bare transcription of lay history, unenhanced by 
additional comment by the transcriber, does not become 
competent medical evidence merely because the transcriber is 
a health care professional).

The Board further notes that, while the Veteran is certainly 
competent to assert the existence, and continuity, of his 
symptoms, such assertions must be weighed against the medical 
evidence.  Cf. Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. 
Cir. 2006).  As indicated, here, the probative medical 
evidence on the nexus question militates against the claim. 

Moreover, neither the Veteran nor his representative can 
support the claim for service, or controvert the medical 
evidence in this case, on the basis of assertions, alone.  
This claim turns on the matter of whether there exists a 
medical nexus between current disability and service-a 
matter within the province of trained medical professionals.  
See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As 
laypersons without appropriate medical training and 
expertise, neither is competent to provide a probative (i.e., 
persuasive) opinion on a medical matter.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998) (citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992)).  See also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge").  Hence, the lay assertions in this regard have 
no probative value.

For all the foregoing reasons, the Board finds that the claim 
for service connection for a skin disorder, to include as due 
to Agent Orange exposure, must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Service-connection for a skin disorder, to include as due to 
Agent Orange exposure, is denied. 


REMAND

The Board's review of the claims file reveals that further RO 
action on the claim for service connection for back and hip 
disability, claimed as back pain, is warranted.

The Veteran's service treatment records include the report of 
a March 1963 entrance examination indicating that the Veteran 
had "mild scoliosis".  Service treatment records also show 
that in October 1966, he presented with complaints of pain in 
the lumbar region.  

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  See 38 U.S.C.A. §§ 1111, 1137 
(West 2002).

In July 2003, the VA General Counsel issued a precedent 
opinion holding that to rebut the presumption of soundness in 
38 U.S.C.A. § 1111, VA must show by clear and unmistakable 
evidence both that the disease or injury existed prior to 
service and that the disease or injury was not aggravated by 
service.  See VAOPGCPREC 3-2003 (July 16, 2003).  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  Id.  
See also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004). 

The September 2008 VA examiner stated that the Veteran had 
lumbar spondylosis that was less likely than not related to 
the episode of a lumbar strain in service.  However, despite 
the notation at service entrance, no VA examiner has 
addressed whether the Veteran has back and hip disability 
that preexisted service and was aggravated by his service.  
The record does not otherwise reflect any medical opinion 
addressing these points.  

Under these circumstances, the Board finds that VA 
examination and medical opinion-based on full consideration 
of the Veteran's documented medical history and assertions, 
and supported by fully stated rationale-is needed to resolve 
the matter of service connection for back and hip disability.  
See 8 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2009), 38 
C.F.R. § 3.159(c)(4)(i) (2008); McLendon v. Nicholson, 20 
Vet. App. 79 (2006). 

Hence, the RO should arrange for the Veteran to undergo VA 
orthopedic examination, by an appropriate physician, at a VA 
medical facility.  The Veteran is hereby advised that failure 
to report for the scheduled examination, without good cause, 
may well result in denial of the claim (as the original claim 
for service connection will be considered on the basis of the 
evidence of record).  See 38 C.F.R. § 3.655 (2008).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member. Id.  If the Veteran fails to report for any 
scheduled examination, the RO must obtain and associate with 
the claims file (a) copy(ies) of any notice(s) of the date 
and time of the examination sent to the Veteran by the 
pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further 
examination, to ensure that all due process requirements are 
met, and that the record before the examiner is complete, the 
RO should give the Veteran another opportunity to present any 
additional information and/or evidence pertinent to the claim 
remaining on appeal, explaining that he has a full one-year 
period for response.  See 38 U.S.C.A § 5103(b)(1) (West 
2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 
2009) (amending the relevant statute to clarify that VA may 
make a decision on a claim before the expiration of the one-
year notice period).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development or notification action deemed warranted by 
the VCAA prior to adjudicating the claim remaining on appeal. 

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions: 

1.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claim for service connection for back and 
hip disability, claimed as back pain.  
The RO should explain the type of 
evidence that is the Veteran's ultimate 
responsibility to submit.

The RO's letter should clearly explain to 
the Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

2.  If the Veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

3.  After all records and/or responses 
received are associated with the claims 
file, or, the time period for the 
Veteran's response expires, the RO should 
arrange for the Veteran to undergo VA 
orthopedic examination, by an appropriate 
physician, at a VA medical facility.  The 
entire claims file, to include a complete 
copy of this REMAND, must be made 
available to the physician designated to 
examine the Veteran, and the report of 
the examination should include discussion 
of the Veteran's documented medical 
history and assertions.  All appropriate 
tests and studies should be accomplished 
(with all results made available to the 
requesting physician prior to the 
completion of his or her report) and all 
clinical findings should be reported in 
detail.

The physician should clearly identify all 
current back and hip disability(ies) 
underlying the Veteran's complaints of 
pain.  Then, with respect to each such 
diagnosed disability, the examiner should 
offer an opinion, consistent with sound 
medical principles, as to whether it is 
at least as likely as not (i.e., there is 
a 50 percent or greater probability) that 
the disability is the result of injury or 
disease incurred or aggravated in 
service.  

In rendering the requested opinion, the 
physician should address the following: 
(a) whether the disability preexisted the 
Veteran's entrance into military service; 
if so, (b) whether this disability 
increased in severity in service; and, if 
so, (c) whether such increase in severity 
represented the natural progression of 
the condition, or was beyond the natural 
progress of the condition (representing a 
permanent worsening of the bilateral foot 
disability).  If the physician determines 
that the disability did not preexist 
service, he or she should opine whether 
this disability had its onset in service 
or is otherwise medically related to an 
in-service injury or disease.

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report. 

4.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
Veteran by the pertinent VA medical 
facility.

5.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for 
service connection for back and hip 
disability, claimed as back pain, in 
light of all pertinent evidence and legal 
authority.

7.  If the benefit sought on appeal 
remains denied, the RO should furnish to 
the Veteran an appropriate SSOC that 
includes clear reasons and bases for all 
determinations, and afford him the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration. 



The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


